DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of JP 4726621 B2 discloses a correction device for an in-vehicle sensor, and is particularly suitable for use in an apparatus and a method for adjusting the state of an in-vehicle sensor so that the deviation is eliminated when the in-vehicle sensor deviates from a correct installation state. The prior art fails to disclose or make obvious a first detection unit that detects a first object from pickup information, the pickup information being acquired by a camera that is disposed in an interior of a vehicle cabin of the vehicle; a second detection unit that detects a second object from point information, the point information being acquired by the LIDAR that is disposed in an exterior of the vehicle cabin of the vehicle; wherein the axis deviation angle estimation unit estimates that the axis deviation angle of the LIDAR with respect to the camera is a predetermined angle, in a case where a result of comparison between a detection result of the first detection unit and an after-rotation detection result satisfies a predetermined condition, the after-rotation detection result being a result from rotating a detection result of the second detection unit by the predetermined angle about an attachment position of the LIDAR on the vehicle, and in combination with the other recited limitations of claim 1. Claims 2-8 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 15, 2022